Citation Nr: 1022594	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicide agents.  

3.  Entitlement to service connection for an irregular 
heartbeat.

4.  Entitlement to an increased evaluation for prostate 
cancer, currently evaluated as 60 percent disabling.  

5.  Entitlement to an increased evaluation for erectile 
dysfunction, currently evaluated as noncompensable.

6.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensable.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1985, to include service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, under the jurisdiction of the RO in 
Winston-Salem, North Carolina, as well as an April 2009 
rating decision of the VA RO in North Little Rock, Arkansas.  
The February 2007 rating decision, in pertinent part, denied 
service connection for a right knee disorder and granted 
service connection for hemorrhoids with a noncompensable 
evaluation, while the April 2009 rating decision, in 
pertinent part, denied service connection for diabetes 
mellitus.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for a right 
knee disorder and a compensable evaluation for hemorrhoids 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 26, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeals for 
entitlement to service connection for an irregular heartbeat; 
entitlement to an increased evaluation for prostate cancer, 
currently evaluated as 60 percent disabling; and entitlement 
to an increased evaluation for erectile dysfunction, 
currently evaluated as noncompensable, is requested.

2.  Resolving all doubt in the Veteran's favor, the competent 
medical evidence of record establishes that the he has a 
current diagnosis of diabetes mellitus; he is presumed to 
have been exposed to Agent Orange during his service in the 
Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
appeals for entitlement to service connection for an 
irregular heartbeat; entitlement to an increased evaluation 
for prostate cancer, currently evaluated as 60 percent 
disabling; and entitlement to an increased evaluation for 
erectile dysfunction, currently evaluated as noncompensable, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  Diabetes mellitus is a result of presumed exposure to 
Agent Orange during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim for entitlement to 
service connection for diabetes mellitus.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeals 
for entitlement to service connection for an irregular 
heartbeat; entitlement to an increased evaluation for 
prostate cancer, currently evaluated as 60 percent disabling; 
and entitlement to an increased evaluation for erectile 
dysfunction; and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


III.  Service Connection for Diabetes Mellitus

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuous 
symptoms after service is required to support a finding of 
chronicity.  See 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e) (2009).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2009).  The diseases that are 
related to herbicide exposure include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  See 
38 C.F.R. § 3.309(e) (2009).

Here, the Veteran contends that he suffers from diabetes 
mellitus, type II, as a result of his exposure to the 
herbicide agents (Agent Orange) during service.  The record 
shows that he served in Vietnam during the Vietnam era.  He 
is therefore presumed to be have been exposed to Agent 
Orange.  

	The Veteran claims that his private primary physician, R. R. 
Sykes, M.D., diagnosed him with diabetes mellitus.  The 
Veteran submitted the results of an April 2008 blood sugar 
test ordered by Dr. Sykes which showed hemoglobin A1c at 6.3 
percent.  The laboratory report indicated that the normal 
level for glycated hemoglobin was less than 6 percent, and 
Dr. Sykes noted "borderline diabetes."  A subsequent blood 
sugar test conducted in October 2008 showed hemoglobin A1c at 
6.5 percent.  The laboratory report again indicated that a 
A1c less than 6 percent was considered "non-diabetic".  In 
this regard, the Board observes that Dr. Sykes listed adult 
onset diabetes mellitus among the Veteran's active problems 
in subsequent private treatment records.  However, the 
Veteran is not currently prescribed any medication by Dr. 
Sykes to control his diabetes.  His treatment was limited to 
diet and exercise.
	
	The Veteran was afforded a VA diabetes examination in 
November 2008, at which time the examiner reviewed the 
Veteran's entire claims file, to include the relevant 
treatment records from Dr. Sykes' office.  The VA examiner 
concluded, however, that the Veteran's levels of glycated 
hemoglobin at the time of his private blood sugar tests were 
insufficient to establish a diagnosis of diabetes mellitus.  
Noting that the Veteran has had neither hypoglycemia nor 
ketoacidosis, the examiner opined that there was not any data 
confirming a diagnosis of diabetes mellitus other than a 
borderline glycated hemoglobin measurement.  Finally, the 
examiner noted that current glycated hemoglobin and fasting 
blood sugar levels were being obtained, and that he would 
dictate an addendum to his opinion in the event that diabetes 
was confirmed.  These results showed that the Veteran's 
hemoglobin A1c at 6.3 percent, although the VA used a 
different standard for diagnosing diabetes, indicating that 
normal (non-diabetic) hemoglobin A1c levels could be between 
4.7 and 6.5 percent.
	
The Board recognizes that the Veteran's private physician and 
VA used two different standards for determining what level of 
hemoglobin A1c constitutes a diagnosis of diabetes.  The 
laboratory report from the private physician indicated that 
reading above 6 percent constituted diabetes, while VA used 
6.5 percent as the threshold.  The undersigned in unaware of 
any set standards that VA uses to diagnosis diabetes 
mellitus, type 2.  See for example, under the VA regulations, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis 
Code 7101, Note (1).

Thus, the Board finds that the medical opinions of record 
are, at minimum, in equipoise.  As such, resolving all doubt 
in his favor, the Board finds that the Veteran has a current 
diagnosis of diabetes mellitus.  Service connection for 
diabetes mellitus is therefore granted, and the RO should 
assign a disability evaluation appropriate for the degree of 
the Veteran's documented symptomatology.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert, 
supra at 53-56.


ORDER

The appeal for entitlement to service connection for an 
irregular heartbeat is dismissed.

The appeal for entitlement to an increased evaluation for 
prostate cancer, currently evaluated as 60 percent disabling 
is dismissed.

The appeal for entitlement to an increased evaluation for 
erectile dysfunction, currently evaluated as noncompensable 
is dismissed.  

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is granted.


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Here, the Veteran seeks service connection for a right knee 
disorder as well as a compensable evaluation for his service-
connected hemorrhoids.  A preliminary review of the Veteran's 
claims file indicates these claims require additional 
development.

The Veteran's service treatment records include several 
notations of treatment for right knee chondromalacia, 
including a July 1985 separation examination which noted 
tenderness in the right knee.  The Veteran was afforded a VA 
examination specific to his right knee in August 2006.  At 
that time, the Veteran complained of constant pain and 
occasional swelling in his right knee.  X-rays of the right 
knee revealed no evidence of fracture or other significant 
bone or soft tissue abnormalities, and the examiner concluded 
that there was no right knee pathology on which to base a 
diagnosis.  As a result, the RO denied his claim for service 
connection in a February 2007 decision on the basis that 
there was no current diagnosis of a right knee disorder.  
However, subsequent private treatment records, to include a 
November 2008 treatment note, indicate that the Veteran 
suffers from tenderness and mild enlargement of the right 
knee and diagnose the condition as arthritis.  In light of 
this diagnosis, the Board finds that VA's duty to assist 
requires that a new examination be obtained to determine the 
probable nature and etiology of the Veteran's right knee 
disorder.  

With respect to the Veteran's claim for a compensable 
evaluation for hemorrhoids, he was last afforded a VA 
examination specific to the condition in August 2006, at 
which time the Veteran complained of frequently recurring 
hemorrhoids which he treated with topical cream.  Upon rectal 
examination, the examiner found no evidence of ulceration, 
fissures, or reduction of lumen.  Both external and internal 
hemorrhoids were present and not reducible.  There was no 
evidence of bleeding at the time, although the Veteran 
complained of bloody stools.  Thrombosis was absent, and the 
examiner found no evidence of frequent recurrence.  The 
examiner further found that the hemorrhoids did not cause 
significant anemia or malnutrition.  Based on this 
examination, the RO granted service connection for 
hemorrhoids and assigned a noncompensable rating in February 
2007.  

However, the Veteran's spouse submitted correspondence in 
September 2008 indicating that she has purchased absorbent 
pads, creams, and suppositories to treat his hemorrhoids and 
frequently cleans soiled underwear, bed sheets, and mattress 
pads as a result of the condition.  In addition, in November 
2008, the Veteran submitted photographs of his internal 
hemorrhoids taken during a private colonoscopy which he 
contends were not considered by the examiner at the August 
2006 VA examination.  At his August 2009 Travel Board 
hearing, the Veteran indicated that his hemorrhoid condition 
had worsened.  He testified that his hemorrhoids bleed for 
approximately 20 to 30 minutes every time he has a bowel 
movement, and that he must use towels, toilet paper, or 
absorbent pads to stop the bleeding.  Given the Veteran's 
argument that the initial August 2006 VA examination of his 
hemorrhoid condition was inadequate, combined with the fact 
that the examination was conducted nearly four years ago, the 
Board finds that the Veteran should be afforded a new VA 
examination to assess the current severity of his hemorrhoid 
condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure all of the 
Veteran's VA treatment records dated from 
January 2009 to the present from the 
Overton Brooks VA Medical Center in 
Shreveport, Louisiana.  

2.  After the above development is 
completed, the RO should schedule the 
Veteran for an examination by an 
appropriate VA examiner to determine the 
nature, extent and etiology of any right 
knee disorder that may be present, to 
include arthritis.  The claims file, to 
include the Veteran's private treatment 
records diagnosing him with right knee 
arthritis, must be made available to and 
reviewed by the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
and the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current right 
knee disorder (to include arthritis) had 
its onset in-service or within one year of 
service discharge or is otherwise causally 
related to the Veteran's service.  In 
doing so, the examiner must address the 
amount of time between the Veteran's 
separation from service, his first post-
service symptoms and findings, and any 
eventual diagnosis.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation such 
should be stated with supporting 
rationale.

3.  The RO should also schedule the 
Veteran for an appropriate examination to 
determine the current manifestations and 
severity of his service-connected external 
and internal hemorrhoids.  All symptoms 
should be reported in detail.  To the 
extent possible, the examiner should 
describe the extent to which the Veteran's 
hemorrhoids cause persistent bleeding, 
anemia, or fissures, and to what extent, 
if any, they are irreducible.  The entire 
claims folder, to include the photographs 
of internal hemorrhoids submitted by the 
Veteran in November 2008, and a copy of 
this REMAND must be made available to the 
examiner.  

The complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation such should 
be stated with supporting rationale.

4.  Then, the RO should readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the RO should 
provide the Veteran with a supplemental 
statement of the case.  This supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


